GESELL, District Judge,
Concurring in part and dissenting in part.
I am in full agreement with the majority view that the United States District Court had no diversity jurisdiction to hear this claim by a Maryland plaintiff against the District of Columbia. I would hold, however, that the judgment against PEPCO must be reversed and the case remanded for a new jury trial. To this extent only, I respectfully dissent.
It does not appear to me to be realistic to send this case to the Superior Court to resolve PEPCO’s claim for contribution in a non-jury trial.
At the very outset of the case PEPCO cross-claimed against the District of Columbia. Later, after much of the discovery had been completed, it moved unsuccessfully for summary judgment against the District. When the case went to trial no judgment was entered on this cross-claim.
The District Court commented that throughout the litigation PEPCO had insisted that the proximate cause of the death was the sole negligence of the District. The District Court also recognized this issue when it noted that the District could be brought into the case to answer PEPCO under Rule 14, in any event, if jurisdiction over the District was otherwise lacking. PEPCO pursued this claim before the jury. It cross-claimed for indemnification against the District. The indemnification claim was not presented to the jury by verdict form or otherwise.
A review of the jury instructions indicates the jury was not given any guidance to enable it to sort out the factual and legal issues underlying PEPCO’s cross-claim for indemnity against the District. A new trial is required. PEPCO was entitled to a verdict on its crossclaim.
Even on the joint liability view adopted by the majority, the instructions were wholly inadequate. Regardless of whether PEPCO’s duty went somewhat beyond strict compliance with the terms of its contract with the District, the nature and extent of that duty in the circumstances of this case was not defined for the jury’s benefit, nor, indeed, even mentioned with any specificity. In this context the standard proximate cause instruction was not sufficient given the factual disputes over timing of key events which, under one possible version of the facts, should have completely exonerated PEPCO for lack of proof that its acts or failure to act were a proximate cause of the injury. This denied PEPCO a fair trial.*
Since there is no question this case was brought in the wrong court, I am unable to understand why the majority is willing to excuse plaintiff for her error and thereby cut off PEPCO’s right to a full jury trial of its claim against the District. The primary liability of the District is crystal clear under the statute, reinforced by its failure promptly to use its police power when notified of the stoplight outage.
For all these reasons I would reverse and remand for a new trial so PEPCO can have a jury trial on its crossclaim against the District. If that claim fails, the District Court having brought the District into the case under Rule 14 can settle contribution *13for whatever verdict is reached on the main claim. Accordingly, I respectfully dissent.

 It makes no difference that after judgment on the joint verdict was entered, the indemnity claim was necessarily mooted by the improper verdict and the District Court granted PEPCO's claim pursuant to the verdict for contribution from the District in the amount of fifty percent of the verdict.